 


 HR 5401 ENR: Lewis and Clark Commemorative Coin Correction Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5401 
 
AN ACT 
To amend section 308 of the Lewis and Clark Expedition Bicentennial Commemorative Coin Act to make certain clarifying and technical amendments. 
 
 
1.Short titleThis Act may be cited as the Lewis and Clark Commemorative Coin Correction Act.  
2.Lewis and Clark commemorative coin amendmentsSection 308 of the Lewis and Clark Expedition Bicentennial Commemorative Coin Act (31 U.S.C. 5112 note) is amended— 
(1)in subsection (a), by striking Secretary as follows: and all that follows through the end of the subsection and inserting the following: 
 Secretary for expenditure on activities associated with commemorating the bicentennial of the Lewis and Clark Expedition, as follows: 
(1)National Council of the Lewis and Clark Bicentennial½ to the National Council of the Lewis and Clark Bicentennial.  
(2)Missouri Historical Society½ to the Missouri Historical Society. ;  
(2)by redesignating subsection (b) as subsection (c); and  
(3)by inserting after subsection (a) the following new subsection: 
 
(b)Transfer of unexpended fundsAny proceeds referred to in subsection (a) that were dispersed by the Secretary and remain unexpended by the National Council of the Lewis and Clark Bicentennial or the Missouri Historical Society as of June 30, 2007, shall be transferred to the Lewis and Clark Trail Heritage Foundation for the purpose of establishing a trust for the stewardship of the Lewis and Clark National Historic Trail. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
